Citation Nr: 0021443	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUE

Entitlement to an increased evaluation for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, wife and daughter


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active duty from December 1940 to September 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the evaluation for right ear hearing loss at 
10 percent disabling and denied service connection for left 
ear hearing loss.  The veteran filed a Notice of Disagreement 
only as to the issue of an increased evaluation for service-
connected right ear hearing loss.  At his personal hearing in 
October 1995 there was some discussion of left ear hearing 
loss and in a May 1997 VA Form 646 the representative said 
that the veteran's left ear was service related.  Thus, it 
appears that the veteran is seeking to reopen the claim of 
service connection for left ear hearing loss and this matter 
is referred to the RO for clarification and appropriate 
action.  

The Board notes that the October 1945 rating decision, which 
established service connection for right ear hearing loss, 
referred to the veteran's left ear hearing as 0/15 and right 
ear hearing as 15/15.  However, it is clear from the record 
that those results were inadvertently transposed.  The 
veteran's application for service connection mentioned only 
right ear hearing loss and the grant of service connection 
for right ear hearing loss was made in the October 1945 
rating decision.  By rating decision dated in May 1995, 
service connection for left ear hearing loss was denied.  
Thus, it is apparent that the veteran is service connected 
only for right ear hearing loss and the Board will confine 
its review accordingly.  A hearing before a member of the 
Board was canceled per the veteran's written request, dated 
in June 1997.  

This case was previously before the Board in September 1999, 
at which time the issue of an increased evaluation for the 
veteran's right ear hearing loss was remanded to the RO for 
further development.  That development having been completed 
to the extent possible, the Board will proceed with 
adjudication of that claim.  

By rating decision, dated in June 1999, the RO established 
service connection for tinnitus and assigned a ten percent 
evaluation.  The veteran did not appeal.  


FINDINGS OF FACT

1.  The results of the most recent VA audiological evaluation 
showed an average pure tone threshold of 70 decibels in the 
service connected right ear at 1,000, 2,000, 3,000 and 4,000 
Hertz, with speech recognition ability of zero percent.  

2.  The veteran's left ear hearing loss is not service-
connected and he is not totally deaf in both ears; the 10 
percent rating assigned in the maximum under both old and new 
rating criteria for service-connected hearing loss in one 
ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of ten percent for 
right ear hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 
6101 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999); 
VAOPGCPREC 32-97 (August 29, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active duty from December 1940 to September 
1945.  The discharge examination report, dated in September 
1945, shows that whispered voice testing in the right ear was 
0/15 in the right ear and 15/15 in the left ear.  

By a rating decision dated in October 1945, the RO 
established service connection for right ear hearing loss and 
granted a 10 percent evaluation.  The 10 percent rating was 
subsequently reduced it zero percent and that rating was in 
effect form, December 29, 1947 to July 23, 1965, when a 10 
percent rating was again assigned. 

In his application for an increased evaluation, dated in 
November 1994, the veteran indicated that he was service 
connected for bilateral hearing loss and claimed that his 
hearing loss had increased in severity.  

The veteran underwent a VA audiological evaluation in 
September 1994 for hearing aid purposes.  The pure tone 
thresholds, in decibels, were as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
60
65

75
LEFT
"NR"
"NR"
"NR"
"NR"

Speech audiometry revealed a speech reception threshold 55 
decibels in the right ear with recognition ability of 64 
percent.  The impression was moderate to sloping to profound 
hearing loss in the right ear and profound hearing loss at 
all frequencies tested in the left ear.  

A VA audiological evaluation in December 1994 for rating 
purposes revealed pure tone thresholds, in decibels, as 
follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
60
65
65
75
LEFT
105
105
105
105

The average pure tone threshold at the above frequencies was 
66 decibels in the right ear and 105+ decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 36 percent in the right ear and zero percent in the left 
ear.  The examiner indicated that the tests revealed 
moderately severe hearing impairment in the right ear and 
profound hearing impairment in the left ear.  

At a personal hearing before a Hearing Officer at the RO, 
located in Denver, Colorado, in October 1995, the veteran 
testified that he had difficulty recognizing and 
understanding speech and that his hearing aid was 
uncomfortable and offered only minimal assistance.  The 
veteran indicated that he had been forced to retire as a 
result of his hearing loss and no longer participated in 
social activities.  The veteran's wife testified that the 
veteran retired from his job with a transportation delivery 
company and indicated that he had been unable to determine 
where sirens were coming from and was asked to retire 
following a job-related accident.  She testified that, at 
that time, he obtained a hearing aid and was allowed to keep 
his job, noting however that after a few months, "he just 
went ahead and retired," sometime during 1975.  The 
veteran's wife testified that the veteran continued to drive.  
She further testified that that the veteran communicated with 
his children mainly by reading lips and that she was afraid 
to leave the veteran alone because he could hear "nothing."  
The veteran's daughter testified that she was a registered 
nurse.  She stated that the veteran was unable to hear and 
had to have someone with him to translate at his doctor's 
appointments and had become reclusive due to his hearing 
loss.  Transcript.

A March 1997 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
65
65
70
80
LEFT
105
105+
105+
105+

The average pure tone threshold at the above frequencies was 
70 decibels in the right ear and 105+ decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of zero percent in each ear.  The examiner indicated that the 
tests revealed moderately severe hearing loss in the right 
ear and profound hearing loss in the left ear.  

Private audiometric test results from the Colorado Springs 
Health Partners, dated in January 1996 and July 1997, were 
received in July 1997.  The January 1996 results were 
interpreted as showing a speech reception threshold of 65 
decibels and speech discrimination of 24 percent in the right 
ear.  The report indicates that the examiner could not test 
the left ear.  The impression was moderate to severe 
sensorineural hearing loss with poor speech discrimination in 
the right ear and no useable hearing for speech in the left 
ear.  The July 1997 study was interpreted as showing a three-
frequency pure tone air conduction average of 67 decibels, a 
speech reception threshold of 65 decibels and speech 
discrimination of 28 percent in the right ear.  The 
impression was moderate to severe sensorineural hearing loss 
with poor speech discrimination in the right ear and no 
useable hearing for speech in the left ear.  

The veteran was scheduled for VA examinations in April 2000.  
He failed to report.  A report of contact, dated later that 
month, shows that the veteran's wife indicated that the 
veteran failed to report because she had been unable to drive 
him to the appointments as she had had two heart attacks and 
that the veteran had no other mode of transportation 
available.  She further indicated that the veteran had had no 
treatment for his hearing loss since 1997.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include
38 C.F.R. §§ 4.1, 4.2 (1999), which require the evaluation of 
the complete medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 4.3 
(1999).  

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of VA's Schedule.  Under these criteria, 
the degree of disability for hearing loss disability is 
determined by application of a rating schedule that 
establishes eleven auditory acuity levels, ranging from Level 
I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (1998); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999).  The evaluations 
derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1999).  However, if a claimant has service-connected hearing 
loss in one ear and nonservice- connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss should be considered normal for purposes of computing 
the service-connected disability rating, unless the claimant 
is totally deaf in both ears.  VAOPGCPREC 32-97 (August 29, 
1997).  See also Boyer v. West, 11 Vet. App. 477 (1998).

Under new regulations, the title of Table VI, 38 C.F.R. 
§ 4.85, was changed from "Numeric Designations of Hearing 
Impairment"  (38 C.F.R. § 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  38 C.F.R. § 
4.85, effective June 10, 1999.  Moreover, Table VII reflects 
that hearing loss is now rated under a single Code, that of 
Diagnostic Code 6100, regardless of the percentage of 
disability.  Furthermore, the amended regulations added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under Section 4.85 because the speech discrimination 
test may not reflect the severity of communicative 
functioning that some veterans experience.  See 64 Fed. Reg. 
25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies is 55 decibels or more, an evaluation could 
be based upon either Table VI or Table VIa, whichever results 
in a higher evaluation.  In addition, under section 4.86(b), 
when a puretone threshold is 30 dB or less at 1000 Hertz, and 
is 70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VIa, whichever results in 
a higher evaluation.  38 C.F.R. § 4.86 (1999).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, the veteran failed to report 
for two VA examinations.  The veteran's wife explained that 
she was unable to drive the veteran to the appointments due 
to ill health and that the veteran had no other mode of 
transportation.  Consequently, although the veteran has 
provided good cause for his failure to report the Board finds 
that scheduling another VA examination is not necessary as 
the veteran has indicated that he is unable to report for 
examination.  Additionally, under both the old and new rating 
criteria for hearing loss, when only one ear is service 
connected, the maximum rating provided is 10 percent.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).  

When rating disabilities, generally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (1999).  In this case, 
service connection is in effect for the right ear only and 
there is no competent medical evidence showing the veteran to 
be deaf in both ears, although he appears to be deaf in his 
nonservice-connected left ear.  Therefore, the defective 
hearing in the left ear may not be used in rating hearing 
loss in the right ear.  See 38 C.F.R. § 3.383 (1999).  To 
comply with the provisions of 38 C.F.R § 4.14 and the 
criteria for rating defective hearing set forth in the 
Schedule, auditory acuity in the left ear must be presumed to 
be Level I.  

Initially, the Board notes that the VA examination in 
September 1994 was for hearing aid purposes and was 
inadequate as a rating examination because not all of the 
pure tone thresholds from 1,000 to 4,000 Hertz were tested.  
Therefore, the four-frequency average could not be obtained 
as required by 38 C.F.R. § 4.86.  The private audiometric 
testing in July 1997 also is inadequate as the report 
indicates that the findings were based on a three-frequency 
average, and it is unknown whether the Maryland CNC word list 
was used to test speech reception.  The most recent VA 
examination in March 1997 showed right ear speech 
discrimination ability of zero percent and an average pure 
tone threshold of 70 decibels in the right ear.  Those 
results constitute Level XI hearing in the right ear under 
the Schedule.  See 38 C.F.R. § 4.85 (1999); 38 C.F.R. § 4.87 
(1999).  When combined with the Level I assigned to the 
veteran's left ear, the veteran's right ear hearing loss may 
be assigned no more than a ten percent evaluation under the 
Schedule.  This is the maximum rating provided for hearing 
loss when only one ear is service connected unless there is 
total deafness in both ears, which is not true in the 
veteran's case.  

Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to him.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  While it appears that the veteran's 
right ear hearing loss is of such a nature as to warrant 
consideration as an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86 (1999), even under the revised 
criteria the maximum rating for service connected hearing 
loss in one ear remains 10 percent.  In that regard, it is 
noted that there is no allegation that the veteran has become 
totally deaf in his right ear.  







ORDER

An evaluation in excess of 10 percent for service-connected 
right ear hearing loss is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

